PER CURIAM.’
A California corporation called Christ’s Church of the Golden Rule filed a petition proposing an arrangement under chapter 11 (§§ 301-399), of the Bankruptcy, Act, 11 U.S.C.A. §§ 701-799, on November 1, 1945, filed a petition in bankruptcy on November 15, 1945, and was adjudged a bankrupt on November 19, 1945. On October 27, 1947, appellants (Peter Petersen and Clara Belle Petersen, husband and wife, and George D. Patrick) moved the court for an order setting aside the adjudication. This appeal is from an order denying the motion. The motion did not state, nor does the record disclose, any fact or facts entitling appellants to an order setting aside the adjudication. Accordingly, the order appealed from is affirmed.